*871ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 14, 1969 (217 So.2d 844) modifying and remanding for further proceedings the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated December 10, 1969 (229 So.2d 834) and mandate dated January 27, 1970, quashed this court’s judgment and remanded the cause with directions;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on February 11, 1969 is withdrawn, the opinion and judgment of this court filed January 14, 1969 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and Circuit Court with directions to enter final judgment for the defendant (petitioner), in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).